(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
PoR CUANTO, con fecha 10 de enero de 1932 el demandante-ape-lante radicó en la secretaría de este Tribunal los autos del presente ^ caso;
PoR cuanto, en 19 de julio del año en curso venció la sexta pró-rroga concedida a dicho apelante para radicar su alegato;
PoR cuanto, aunque a veces ha sido la práctica de esta Corte no desestimar apelaciones en que, como ocurre en el presente caso, la parte apelante al celebrarse la vista ya ha radicado su alegato, sin embargo, examinando tal alegato se ve en seguida que el señalamiento de errores deja de concretarse a las cuestiones de hecho o de derecho en que descansa el apelante, y no es suficiente excusa para una dila-ción tan prolongada que el abogado del apelante y su familia hayan estado enfermos.
Por tanto, se desestima el recurso de apelación interpuesto por la demandada contra la sentencia dictada en 24 de septiembre de 1931 por la Corte de Distrito de San Juan en el caso de epígrafe.